Title: To James Madison from William Eustis, 18 March 1809
From: Eustis, William
To: Madison, James


Sir,
Boston March ⟨18th 1809.⟩
Being absent from town I did not ⟨rec⟩eive untill the evening of the 15th. your Letter of the 7th instant accompanied with a Commission of Secretary to the war department. Impressed with a just sense of the honor conferred on me by this distinguished mark of your confidence, and by the very obliging manner in which it was communicated, I have delayed an answer no longer than was necessary to contemplate the importance and high responsibility of the station, the inadequacy of my own powers and the implied change in my occupation and habits of life. An apprehension that my health could not be preserved thro’ a summer-residence at Washington presented itself as a principal objection. Trusting to the probability that the exigencies of the public service may render such a residence not indispensable I will come to the duties of the office with such means and talents as I possess and with the hope that in the course of their application there may arise no just cause for censure from the public and no regret on your part that the appointment has been thus bestowed.
In a very few days it is my intention to leave this place—to enquire into the state of the public works at N. York agreeably to an injunction conveyed to me by the Secretary of State and to proceed immediately to Washington. I am with every sentiment of true respect, your most obedient and most humble servant
William Eustis.
